DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 21-40 are currently pending in the application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 8/12/2020 have been acknowledged.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 28, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8, 10 10 of Patent Nos. 10600113; 10147133, 9262778.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform similar method steps, are variants in wording only to claim 21 of the present application, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions.  
Table 1 is provided below to highlight the equivalent limitations found in the claim sets.

Table 1
‘16790677
‘113
‘133
‘ 778
Claims 21, 28, 34: 
receiving an indication to create a storefront application;
 

Claim 8:
receiving, by one or more computing systems, an indication to create a storefront application and a selection of one or more of a plurality of operating systems; 


Claim 10: 
providing, by one or more computing systems, an initialization interface to a merchant; 
initializing creation, by the one or more computing systems, of a storefront application in response to an indication from the merchant. 
 
Claim 10:
an initialization interface to an identified merchant, the initialization interface configured to receive an indication from the identified merchant to initialize creation of a storefront application, the storefront application being executable by a user device to allow a user of the user device to purchase an item 
receiving information related to the storefront comprising one or more of a title to identify the storefront, a logo, currency accepted, contact information or some combination thereof;
 


receiving, by the one or more processors, inventory information describing items for sale from the identified merchant


obtaining, by the one or more computing systems, a selection of one or more of a plurality of mobile phone device operating systems from the merchant
receiving, by the one or more processors, a selection of one or more of a plurality of mobile phone device operating systems from the identified merchant
receiving a selection of a theme from a plurality of themes, wherein each theme specifies graphical layout of objects within a storefront; 
 
accessing, by the one or more computing systems, one or more stored templates that correspond to the selected operating systems, wherein each of the stored templates include source code used to implement portions of the storefront application on at least one of the plurality of operating systems
accessing, by the one or more computing systems, one or more stored templates from a template database, the stored templates corresponding to the selected mobile phone device operating systems and each of the stored templates including source code used to implement portions of the storefront application on at least one of the plurality of mobile phone device operating systems
accessing, by the one or more processors, one or more stored templates from a template database, the stored templates corresponding to the selected mobile phone device operating systems, each of the stored templates including source code that is used to implement portions of the storefront application on at least one of the plurality of mobile phone device operating systems
generating one or more sets of source code related to the selected theme, the one or more sets of source code configured such that when compiled become versions of the storefront application. 
 and generating, by the one or more computing systems, one or more sets of operating system-specific source code, the one or more sets of operating system-specific source code configured to become versions of the storefront application that are executable by a respective one of the plurality of operating systems in response to being compiled
mapping, by the one or more computing systems, elements in the accessed stored templates to portions of source code; and 
generating, by the one or more computing systems, one or more sets of operating system-specific source code that include mapped elements of the stored templates, the sets of operating system-specific source code configured such that when compiled become versions of the storefront application that are executable by a respective one of the plurality of mobile phone device operating systems
mapping, by the one or more processors, elements in the accessed stored templates to portions of source code;
further mapping, by the one or more processors, at least a portion of the received inventory information; and 
generating, by the one or more processors, one or more sets of operating system-specific source code that include mapped elements of the stored templates and mapped inventory information, the sets of operating system-specific source code configured such that when compiled become versions of the storefront application that are executable by a respective one of the plurality of mobile phone device operating systems
Claim 24:
further comprising: compiling the one or more sets of source code; and displaying a preview version of the storefront application


displaying, by the one or more processors, a preview version of the storefront application in a generation interface that is displayed on a display of at least one of a plurality of mobile phone systems that corresponds with a respective mobile phone device operating system;
Claim 25:
receiving a modification to the preview version of the storefront application; and modifying the storefront application in accordance with the received modification


receiving, by the one or more processors, a modification to the preview version of the storefront application; 
and modifying, by the one or more processors, each of the one or more respective stored templates specific to each mobile phone device operating system in accordance with the modification







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 28 the limitation “a creation module configured to provide …” has been analyzed to determine whether it should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claim should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim 28 limitation “a creation module configured to provide …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the generic placeholder “a creation module” coupled with functional language “configured to provide, via one or more web servers, a storefront creation interface …” without reciting sufficient structure, material or acts to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification does not show definite structures for the “creation module configured to provide” and fails to provide a single algorithm which can perform the recited functionalities.  Therefore, the claims are indefinite.  Claims 29-33 by being dependents of Claim 28 are also rejected
A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 21-40 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 21 is directed towards a method, which is a statutory category of invention.
	Although, claim 21 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: receiving an indication to create a storefront application; receiving information related to the storefront comprising one or more of a title to identify the storefront, a logo, currency accepted, contact information or some combination thereof; receiving a selection of a theme from a plurality of themes, wherein each theme specifies graphical layout of objects within a storefront; generating one or more sets of source code related to the selected theme, the one or more sets of source code configured such that when compiled become versions of the storefront application.  These limitations, are directed to commercial interactions including marketing or sales activities or behaviors, and business relations, as well as managing personal behavior including following rules or instructions.  And are thus, directed towards the abstract groupings of Certain Methods of Organizing Human Activity and/or Mental Processes, in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), there are no additional elements provided by the claim besides the abstract idea.  Therefore, the limitations of the claim as a whole also do not amount to significantly more than the abstract idea.  
	Claim 28 recitation includes one or more web servers and hardware processors.  Viewed individually, this does not constitute significantly more because it simply is an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing automating computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 22-27, likewise do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 28-40 suffer from substantially the same deficiencies as outlined with respect to claim 21-27 and are also rejected accordingly.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).